       Case 2:19-cr-00107-KJM Document 752 Filed 04/09/21 Page 1 of 3


 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     TIMOTHY E. WARRINER, Bar #166128
 5   Attorney at Law
     455 Capitol Mall, Suite 802
 6   Sacramento, CA 95814
     Telephone: (916) 443-7141
 7   tew@warrinerlaw.com
 8   Attorneys for Defendant
     BRANT DANIEL
 9

10

11
                                     UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13

14
      UNITED STATES OF AMERICA,                       No. 2:19-CR-0107-KJM
15
                        Plaintiff,                    STIPULATION AND ORDER
16
             v.
17
      RONALD YANDELL, et. al.,
18
                        Defendants.
19

20          At the March 29, 2021 hearing on defendant Brant Daniel’s motion for discovery (ECF
21
     No. 702) and motion to transfer (ECF No. 703), the Court set an evidentiary hearing on
22
     defendant’s motion for transfer for May 17, 2021. The court also directed the parties to meet and
23
     confer and submit a proposed schedule to address relevant issues, including defense access to the
24
     “PSU” and a further briefing schedule regarding the scope of the evidentiary hearing and a date
25

26   for identifying witnesses. With respect to Daniel’s motion for discovery, the Court scheduled a

27   further hearing on April 26, 2021 and directed the parties to submit a proposed schedule
28
       Case 2:19-cr-00107-KJM Document 752 Filed 04/09/21 Page 2 of 3


 1   concerning the submission of a defense declaration under seal and briefs on materiality.
 2          Pursuant to the Court’s order, defendant Brant Daniel, through his counsel, and the United
 3
     States, through its counsel, propose the following schedule:
 4
            Defendant’s Motion for Discovery
 5
            Defendant’s declaration under seal and materiality briefing due:    April 19, 2021
 6

 7          Government’s response:                                              April 26, 2021

 8          Defendant’s reply:                                                  April 29, 2021

 9          New motion hearing date:                                            May 3, 2021, 9 a.m.
10

11
            Defendant’s Motion to Transfer to Pretrial Detention Center
12
            Defendant and Government simultaneous briefs regarding
13          “PSU” site visit and scope of evidentiary hearing due:              May 3, 2021
14
            Defendant and Government simultaneous response briefs due:          May 10, 2021
15
            Motion Hearing and Scheduling of Evidentiary Hearing:               May 17, 2021, 9 a.m.
16
            Witness Lists due 10 days before the evidentiary hearing
17

18

19          This proposed schedule continues the hearing on defendant’s motion for discovery from

20   April 26 to May 3, 2021.
21          ///
22
            ///
23
            ///
24

25

26

27

28
                                                      2
       Case 2:19-cr-00107-KJM Document 752 Filed 04/09/21 Page 3 of 3


 1          The schedule also requests that the Court convert the May 17, 2021 evidentiary hearing to
 2   a non-evidentiary hearing at which the Court would hear further argument on the parties’ briefs
 3
     related to the evidentiary hearing and schedule an evidentiary hearing.
 4
                                                            Respectfully submitted,
 5
            Dated: April 7, 2021
 6

 7                                                          /s/ John Balazs
                                                            JOHN BALAZS
 8                                                          TIMOTHY WARRINER
                                                            Attorneys for Defendant
 9                                                          BRANT DANIEL
10
                                                            McGREGOR W. SCOTT
11                                                          U.S. Attorney
            Dated: April 7, 2021
12
                                                  By:       /s/ Ross Pearson
13                                                          JASON HITT
                                                            ROSS PEARSON
14
                                                            Assistant U.S. Attorneys
15

16                                                   ORDER
17
            IT IS SO ORDERED.
18

19          Dated: April 8, 2021

20

21

22

23

24

25

26

27

28
                                                        3
